ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Sterling Medical Associates, Inc.             )      ASBCA No. 61406
                                              )
Under Contract No. W564KV-17-P-0189           )

APPEARANCES FOR THE APPELLANT:                       Barbara A. Duncombe, Esq.
                                                     Suzanne Sumner, Esq.
                                                     Erin R. Davis, Esq.
                                                      Taft Stettinius & Hollister LLP
                                                      Dayton, OH

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Jere my D. Burkhart, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       Appellant has filed a motion to dismiss this Rule 12.2 appeal with prejudice,
representing that the parties "have come to a mutually acceptable settlement."
Accordingly, this appeal is hereby dismissed with prejudice.

       Dated: 23 January 2018



                                                  ALEXANDER Y
                                                  Administrative Judg
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61406, Appeal of Sterling Medical
Associates, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals